Citation Nr: 1045363	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  06-33 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an effective date earlier than July 2, 1980, 
for the assignment of a 30 percent disability rating for the 
Veteran's service-connected bilateral pes planus with status post 
partial osteotomy of the left navicular bone and history of left 
bunionectomy.  

2.  Entitlement to an effective date earlier than March 1, 2004, 
for the inclusion of R. as the Veteran's dependent spouse.  

3.  Entitlement to service connection for a bilateral ankle 
disability with ankylosis, to include as secondary to the 
Veteran's service-connected bilateral pes planus.  

4.  Entitlement to service connection for a bilateral leg 
disability, to include as secondary to the Veteran's service-
connected bilateral pes planus.  

5.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to the Veteran's service-
connected bilateral pes planus.  

6.  Entitlement to service connection for a low back disability, 
diagnosed as spina bifida with lumbar spondylosis, to include 
bilateral shoulder and hip disabilities, and to include as 
secondary to the Veteran's service-connected bilateral pes 
planus.  

7.  Entitlement to an initial compensable rating for hallux 
valgus of the left foot, claimed as painful bunion, scarring, and 
pain on the left big toe.  

8.  Entitlement to an initial compensable rating for hallux 
valgus of the right foot, claimed as a painful bunion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 1970.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from September 1998, April 2004, August 2007, and December 
2007 decisions of the Washington, D.C., Baltimore, Maryland, and 
Manila, the Republic of the Philippines, Department of Veterans 
Affairs (VA) Regional Offices (ROs).  

In October 2000, the Board remanded the claim for entitlement to 
an effective date earlier than July 2, 1980, for the assignment 
of a 30 percent disability rating for the Veteran's service-
connected bilateral pes planus with status post partial osteotomy 
of the left navicular bone and history of left bunionectomy, for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review.  

The issues of entitlement to increased ratings for the Veteran's 
service-connected hallux valgus of the right foot and left foot, 
as well as entitlement to service connection for a bilateral 
ankle disability with ankylosis, a bilateral leg disability, a 
bilateral knee disability, and a low back disability, to include 
bilateral shoulder and hip disabilities, are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary for an 
equitable disposition of the Veteran's appeal.  

2.  The RO received a claim for an increased rating for the 
Veteran's service-connected bilateral pes planus with status post 
partial osteotomy of the left navicular bone and history of left 
bunionectomy on July 2, 1980.

3.  Prior to July 2, 1980, the facts did not establish that the 
service-connected bilateral pes planus met the criteria for a 30 
percent evaluation.  

4.  In February 2004, the RO received the Veteran's VA Form 21-
686c, Declaration of Status of Dependents, informing VA of his 
new spouse, R..  

5.  There is no earlier such form on file or communication from 
the Veteran informing VA of his new spouse.




CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than July 2, 1980, 
for the assignment of a 30 percent evaluation for bilateral pes 
planus with status post partial osteotomy of the left navicular 
bone and history of a left bunionectomy have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.1, 3.159, 3.400, 4.71a, Diagnostic Code 5276 
(2010).  

2.  The criteria for an effective date earlier than March 1, 
2004, for the inclusion of R. as the Veteran's dependent spouse 
are not met.  38 U.S.C.A. § 1115 (West 2002 & Supp. 2010); 38 
C.F.R. § 3.401(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004), the Court held that VA must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In regards to the Veteran's claims for earlier effective dates, 
no VCAA notice is necessary because, as is more thoroughly 
explained above, the outcome of the earlier effective date claims 
depend exclusively on documents which are already contained in 
the Veteran's VA claims folder.  The United States Court of 
Appeals for Veterans Claims has held that an appellant claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide him with VCAA notice of the laws and 
regulations governing effective dates, if, based on the facts of 
the case, entitlement to an earlier effective date is not shown 
as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 
410 (2004).  No additional development could alter the 
evidentiary or procedural posture of this case.  In the absence 
of potential additional evidence, no notice is necessary.  See 
DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the claimant].  The Board 
therefore finds that VA's duties to notify and assist contained 
in the VCAA are not applicable to this claim as well.  

Furthermore, the Board finds that general due process concerns 
have been satisfied in connection with this appeal.  See 38 
C.F.R. § 3.103 (2010).  The Veteran was provided with ample 
opportunity to submit evidence and argument in support of his 
claim and was given the opportunity to present testimony 
regarding his claims.  The Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the claims.  No further assistance with the 
development of evidence is required.




II.  Decision

A.  Earlier Effective Date for the Assignment of a 30 percent 
disability rating for the Veteran's Service-Connected Bilateral 
Pes Planus

Generally, the effective date of an award of compensation based 
on a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) (2010).  An 
exception to this rule is that the effective date of an award of 
increased disability compensation shall be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred, if the claim is received within one year 
from such date; otherwise, it is the date of receipt of the 
claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2010).

The Court has clarified that 38 C.F.R. § 3.400(o)(2) is 
applicable only where an increase in disability precedes a claim 
for an increased disability rating.  In other cases, the general 
rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 
Vet. App. 125 (1997).  Section 3.400(o)(2) is intended to be 
applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty and is not intended to cover situations where a 
disability worsened gradually and imperceptibly over an extended 
period of time and there is no evidence of entitlement to 
increased evaluation prior to the date of claim.  See VAOPGCPREC 
12-98 (Sept. 23, 1998).

In an October 1970 rating decision, the RO granted service 
connection for bilateral pes planus and assigned a 0 percent 
disability rating, effective May 29, 1970, under Diagnostic Code 
5276.  Thereafter, in a March 1974 rating decision, the 
disability evaluation was increased to 10 percent disabling, 
effective February 25, 1974.  In July 1980, the Veteran submitted 
an informal claim for an increased rating via his representative, 
and the 10 percent rating was continued in a March 1985 Board 
decision, and December 1980, March 1994, September 1994, December 
1994, and April 1997 rating decisions.  In an April 1998 Hearing 
Officer Decision, the RO increased the Veteran's service-
connected bilateral pes planus to 30 percent disabling, effective 
June 7, 1988.  However, in a September 1998 Decision Review 
Officer (DRO) decision, the RO granted an earlier effective date 
of July 2, 1980, for his service-connected bilateral pes planus 
with status post partial osteotomy of the left navicular bone and 
history of left bunionectomy.  The RO explained that the 
effective date assigned is the date of receipt of claim for 
increase, July 2, 1980.  

The Veteran is seeking an earlier effective date for the 30 
percent rating assigned for his service-connected bilateral pes 
planus status post partial osteotomy of the left navicular bone 
and history of left bunionectomy.  In essence, he contends that 
he should be granted an effective date of June 1973, the date of 
his first corrective surgery for his service-connected 
disability.  

Having determined that July 2, 1980, is the date of receipt of 
claim for purposes of assigning an effective date, the Board is 
obliged to review all the evidence of record from the preceding 
year to determine whether it is factually ascertainable that an 
increase in the Veteran's service-connected bilateral pes planus 
had occurred.  In other words, the Board is required to determine 
whether any supporting evidence was submitted by the Veteran 
showing an ascertainable increase in disability occurred during 
the period from July 2, 1979, to July 2, 1980.  
Under Diagnostic Code 5276, a 30 percent evaluation is assigned 
for severe bilateral acquired flatfoot, with objective evidence 
of marked deformity, pain on manipulation and use accentuated an 
indication of swelling on use, and characteristic callosities.  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).  A 50 percent 
evaluation is assigned for pronounced bilateral acquired 
flatfoot, with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe spasm 
of the tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.  Id.  

The medical evidence of record does not indicate that between 
July 2, 1979, and July 2, 1980, the Veteran's bilateral pes 
planus, was manifest by symptomatology most nearly approximating 
the 30 percent rating criteria ultimately assigned in the April 
1998 decision.  A VA examiner reported in a July 1979 VA 
examination report that the Veteran has "moderate" pes planus 
with eversion bilaterally and minimal decrease of sensitivity pin 
prick over the last first and second toes bilaterally.  There is 
no indication that the Veteran's service-connected bilateral pes 
planus would be characterized as severe during that time period.  
In short, the evidence of record during the period in question is 
void of symptoms consistent with a 30 percent rating under 
Diagnostic Code 5276.

Based on the foregoing, the Board concludes that an increase in 
the Veteran's bilateral pes planus, was not factually 
ascertainable during the period in question.  Therefore, the 
provisions of 38 C.F.R. § 3.400(0)(2) cannot serve as a basis for 
an earlier effective date here.  As the exception provided in 38 
C.F.R. § 3.400(0)(2) is thus inapplicable, the standard remains 
that of a comparison between the date of receipt of claim or the 
date entitlement arose, with the later of the two serving as the 
effective date.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(0).  

As previously noted, in this case the RO received the Veteran's 
claim of entitlement to an increased rating for his service-
connected bilateral pes planus on July 2, 1980.  Thus, that date 
serves as the date of claim.  Upon reviewing the case, the Board 
agrees with the RO and finds that the date entitlement arose to a 
30 percent rating for his service-connected disability was May 
17, 1979.  The May 1979 private medical record states that the 
Veteran demonstrates a "moderate to severe" pes valgo plantus 
foot type.  This statement satisfies the criteria for a 30 
percent disability rating under Diagnostic Code 5276.  However, 
as such, since July 2, 1980, the date of claim, is later than May 
17, 1979, the date of entitlement arose, the Board finds that 
July 2, 1980 is the appropriate effective date for the assignment 
of a 30 percent rating for the Veteran's service-connected 
bilateral pes planus.  The statute provides the effective date 
for a claim for increase will be based upon the facts found but 
will not be earlier than the date of claim.  See 38 U.S.C.A. § 
5110(a).  The regulation states that the effective date in a 
claim for increase will be date of claim or date entitlement 
arose, "whichever is later."  See 38 C.F.R. § 3.400.  Here, the 
facts establish that the date of claim is later than the date of 
entitlement arose, and thus is the controlling effective date 
under the factual circumstances of this case.  Id.  

Accordingly, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against an effective date 
earlier than July 2, 1980, for the award of a 30 percent 
evaluation for bilateral pes planus with status post partial 
osteotomy of the left navicular bone and history of left 
bunionectomy.  The benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 51.  

B.  Earlier Effective Date for the Inclusion of R. as the 
Dependent Spouse

As previously mentioned, the effective date of an award of 
compensation based on an original claim, a claim reopened after a 
final disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An award of 
additional compensation for dependents based on the establishment 
of a rating in the percentage specified by law for that purpose 
shall be payable from the effective date of such rating, but only 
if proof of dependents is received within one year from the date 
of such rating.  38 U.S.C.A. § 5110(f).  

Under current law, a Veteran having a 30 percent or more service-
connected disability rating may be entitled to additional 
compensation for a spouse, dependent parents, or unmarried 
children under 18 (or under 23 if attending an approved school) 
or when prior to age 18 the child has become permanently 
incapable of self-support because of mental or physical defect.  
38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  

Regarding additional compensation for dependents, the effective 
date will be the latest of the following dates: (1) date of 
claim; (2) date the dependency arises; (3) effective date of the 
qualifying disability rating provided evidence of dependency is 
received within a year of notification of such rating action; or 
(4) date of commencement of the Veteran's award.  38 C.F.R. 
§3.401(b).  

This term, date of claim, means the following, listed in their 
order of applicability: (i) Date of Veteran's marriage, if the 
evidence of the event is received within 1 year of the event; 
otherwise (ii) Date notice is received of the dependent's 
existence, if evidence is received within 1 year of the 
Department of Veterans Affairs request.  (2) Date dependency 
arises.  (3) Effective date of the qualifying disability rating 
provided evidence of dependency is received within 1 year of 
notification of such rating action.  (4) Date of commencement of 
Veteran's award.  

Where evidence requested in connection with an original claim, a 
claim for increase or to reopen, or for the purpose of 
determining continued entitlement, is not furnished within one 
year after the date of request, the claim will be considered 
abandoned.  After the expiration of one year, further action will 
not be taken unless a new claim is received.  Should the right to 
benefits be finally established, pension, compensation, 
dependency and indemnity compensation, or monetary allowance 
under the provisions of 38 U.S.C.A. § 1805 based on such evidence 
shall commence not earlier than the date of filing of the new 
claim.  38 C.F.R. § 3.158.  

The Veteran contends that he is entitled to an earlier effective 
date for the addition of his spouse as a dependent.  He claims 
that in December 2002, he sent a letter to VA informing them of 
his new marriage, as well as copies of documents regarding his 
divorce, remarriage, and birth of a new son.  The Veteran asserts 
that because his claims file was being transferred to several 
different ROs during the pendency of the appeal, the December 
2002 letter and supporting documentation regarding his dependency 
status was misplaced and an earlier effective date is warranted.  

After review of the evidence, the Board finds that an effective 
date earlier than March 1, 2004, is not warranted.  As previously 
mentioned, the Veteran claims that the December 2002 personal 
statement he originally filed was lost or misplaced by the RO.  
However, pursuant to the doctrine of the presumptive of 
administrative regularity, the law presumes the normalcy of the 
administrative process absent clear evidence to the contrary.  
See Davis v. Principi, 17 Vet. App. 29, 37 (2003); Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994), citing Ashley v. Derwinski, 2 
Vet. App. 62, 64-54 (1992).  Provided the Veteran had sent the 
required documentation in December 2002, it would reasonably be 
expected to have been associated with the claims file.  There is 
no evidence to the contrary to rebut the presumption of 
regularity, including any statement from a VA official that ever 
provided the Veteran or his representative that in fact a 
December 2002 personal statement had been received.  The Veteran 
also claims that reports of contact are missing for several other 
conversations he had with VA personnel.  Unfortunately, there is 
no means to verify this.  There is however, the likelihood that 
if a December 2002 personal statement had been relocated as 
claimed, that some objective notation would have been made to the 
file by report of contact, or other process.  At the very least, 
the December 2002 personal statement would have been duly 
associated with the Veteran's claims file, rather than 
essentially having been lost twice.  

Under these circumstances, the only available conclusion to draw 
is that the purported December 2002 personal statement informing 
the RO of his new marriage to R. was never received at the RO as 
alleged.  Again, the presumption is that absent evidence to the 
contrary, the regularity of the administrative process must be 
accepted as having transpired.  There is no indication from the 
claims file, including in the response of VA representatives to 
the Veteran, of unusual circumstances or lost documentation.  
While the Board acknowledges that the Veteran's April 2004 letter 
with a copy of his marriage certificate was ostensibly a 
"second" mailing of the requisite information to establish 
dependency, this assertion on the form alone cannot suffice to 
overcome the presumption that an earlier form would have been on 
file if timely sent.  Furthermore, the date of the marriage 
certificate cannot serve as the date of claim because VA did not 
receive it within one year from the date of the event.  38 C.F.R. 
§ 3.401(b)(1)(i).

To the extent that the Veteran claims in his April 2004 statement 
that he first attempted to file the proper notification of his 
divorce and remarriage with a VA employee at the Baltimore, 
Maryland RO, and was advised to send notification with the 
Washington, D.C. RO, there is no objective finding to establish 
this.  Provided that this representative had given erroneous 
information in this regard, however, while regrettable, this 
would not in turn prove binding in this case in creating any 
legal entitlement to benefits.  See Shields v. Brown, 8 Vet. App. 
346, 351 (1995); see also McTighe v. Brown, 7 Vet. App. 29, 30 
(1994) ("[e]rroneous advice given by a government employee 
cannot be used to estop the government from denying benefits.").  

The Board's decision is determined by the factual record before 
it, which gives no objective indication of an earlier filed claim 
notifying the RO of his new marriage to R. than in February 2004.  
The law governing the assignment of effective dates for 
additional compensation is dispositive.  The Board is bound by 
the law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 
6 Vet. App. 416, 425 (1994).  It has been observed that "no 
equities, no matter how compelling, can create a right to payment 
out of the United States Treasury which has not been provided for 
by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992), citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990).  

In summary, there is no basis to establish an earlier effective 
date for the inclusion of R. as the Veteran's dependent spouse 
because evidence of the Veteran's new marriage to R. was not 
received within one year of the date of their marriage, September 
2002.  The evidence clearly documents that VA was unaware of the 
dependant's existence until February 2004, however: prior to that 
time, the record only references one wife - the wife the Veteran 
divorced in January 2002.  As such, 38 C.F.R. § 3.401(b) clearly 
indicates that the effective date for the grant of additional 
dependant's benefits should be the date notice was received of 
the dependant's existence, in this case, the current effective 
date.  There is therefore no legal basis on which the Veteran 
could be granted any earlier effective date for the grant of 
dependent benefits.  Accordingly, an effective date earlier than 
March 1, 2003, for the inclusion of R. as the Veteran's dependent 
spouse is denied.  The benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 51.  


ORDER

Entitlement to an effective date earlier than July 2, 1980, for 
the assignment of a 30 percent disability rating for the 
Veteran's service-connected bilateral pes planus status post 
partial osteotomy of the left navicular bone and history of left 
bunionectomy is denied.  

Entitlement to an effective date earlier than March 1, 2004, for 
the inclusion of R. as the Veteran's dependent spouse is denied.  


REMAND

Although further delay is regrettable, the Board finds that the 
record as it stands is currently inadequate for the purpose of 
rendering a fully informed decision as to the claims of 
entitlement to service connection for a bilateral ankle 
disability with ankylosis, a bilateral leg disability, a 
bilateral knee disability, a low back disability with bilateral 
shoulder and hip disabilities, all including as secondary to the 
service-connected bilateral pes planus.  Where the record before 
the Board is inadequate to render a fully informed decision, a 
remand is required in order to fulfill VA's statutory duty to 
assist the Veteran to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In a February 2007 personal statement, the Veteran contends that 
the above stated disabilities are due to his service-connected 
bilateral flat feet.  In the August 2007 rating decision, the RO 
determined that the Veteran's spina bifida is considered a 
congenital or developmental defect and has not been shown by the 
medical evidence of record to have worsened beyond its natural 
progression as a result of the Veteran's service-connected flat 
feet.  Additionally, the RO denied service connection for the 
claimed bilateral ankle disability, bilateral leg disability, and 
bilateral knee disability because there was no evidence submitted 
reflecting current diagnoses for the ankles, legs, and knees.  

In March 2008, the Veteran was afforded a VA examination for his 
claimed disabilities.  According to the VA examination report, 
the VA examiner diagnosed him with lumbar spondylsis and spina 
bifida oculta L5.  The VA examiner concluded that the Veteran's 
spina bifida was not aggravated by the service-connected flat 
feet.  He explained that spina bifida oculta is an asymptomatic 
condition, and it is a fixed deformity or malformation.  He 
opined that no condition of such nature, not even flat feet can 
aggravate it.  A physical examination was also conducted for the 
Veteran's ankles, knees, and hips.  The VA examiner reported no 
specific diagnosis for the ankles, legs, and knees, but instead 
indicated that the Veteran demonstrated crepitus, deformity, 
effusion, tenderness, painful movement, and weakness of his right 
ankle; crepitus, painful movement, and guarding of movement of 
his right knee; crepitus, painful movement, and guarding of 
movement of his left knee; and tenderness, painful movement, and 
guarding of movement of both hips.  

Subsequently thereafter, the Veteran underwent a private medical 
consultation in July 2008.  The July 2008 private medical report 
reflects diagnoses of lumbar spondylosis with spina bifida, 
degenerative arthritis of the spine, degenerative arthritis of 
both hips, degenerative arthritis of both knees, and degenerative 
and traumatic arthritis of both ankle joints with pes 
planovalgus.  The private physician opined that his back 
disability, bilateral ankle disability, bilateral leg disability, 
bilateral knee disability, and bilateral hip disability, are all 
caused by his service-connected bilateral pes planus.  

Based upon the new evidence of record revealing diagnoses for the 
Veteran's hip, knees, ankles, and back disabilities, the Board 
finds that a remand is warranted to obtain additional VA 
examinations and opinions for the claimed disabilities.  While 
the March 2008 VA examiner rendered an opinion regarding the 
Veteran's spina bifida, he has also been diagnosed with 
sponylosis and degenerative arthritis of the spine.  Furthermore, 
the March 2008 VA examiner did not offer an opinion as to the 
etiology of his bilateral ankle, bilateral leg, bilateral knee, 
and bilateral hip disabilities.  Therefore, the Board finds that 
a remand for a medical examination and opinion is necessary in 
order to render a fully informed decision.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Finally, of particular importance is the information reported 
under the "[e]vidence" section of the January 2009 Supplemental 
Statement of the Case (SSOC).  The RO listed the following 
pertinent information: a January 2009 medical opinion from a VA 
physician and a January 2009 VA feet examination.  The Board 
notes, however, that this evidence is not contained within the 
claims file.  Under the reasons and bases section of the SSOC, it 
appears that both pieces of missing evidence relate to the 
Veteran's increased rating claims on appeal.  The Board finds 
that this evidence must be obtained and associated with the 
claims file.  

In short, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
action:

1.  Associate with the claims file the 
January 2009 medical opinion from a VA 
physician and January 2009 VA feet 
examination report, as reflected in the 
January 2009 SSOC.  If these records are 
not located or if on review it is 
determined that another examination is 
warranted, the RO must afford the Veteran 
an additional VA examination to determine 
the current severity of the Veteran's 
service-connected bilateral hallux valgus.  
In the event another examination is 
conducted, the claims file must be 
furnished to the examiner for review prior 
to the examination and all appropriate 
testing should be conducted.

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his low back, bilateral 
shoulder, bilateral hip, bilateral knee, 
bilateral leg, and bilateral ankle 
disabilities.  The claims file must be 
furnished to the examiner for review prior 
to the examination.  All appropriate 
testing should be conducted, and all 
pertinent disabilities associated with the 
back, shoulder, hips, ankles, legs, knees 
found to be present should be diagnosed.  
The examiner is requested to provide an 
opinion concerning whether it is at least 
as likely as not (50 percent probability or 
more) that the Veteran's low back 
disability, bilateral shoulder disability, 
bilateral hip disability, bilateral knee 
disability, bilateral leg disability, and 
bilateral ankle disability were caused or 
aggravated by the Veteran's service-
connected bilateral pes planus.  If the 
examiner finds that the Veteran's stated 
disabilities are aggravated by the 
bilateral pes planus, he/she should 
indicate the degree of disability before it 
was aggravated and its current degree of 
disability.  If the stated disabilities 
were not caused or aggravated by bilateral 
pes planus, the examiner should state so.  
A complete rationale must be provided for 
any opinion offered.  If the VA examiner 
concludes that an opinion cannot be offered 
without engaging in speculation then she/he 
should indicate this.  The claims folder 
should be made available to the examiner in 
conjunction with the examination.  

2.  Thereafter, the issues on appeal should 
be readjudicated.  If the benefits sought 
on appeal are not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the appropriate opportunity to 
respond thereto.  The matter should then be 
returned to the Board, if in order, for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


